         Case 4:18-cv-00774-LPR Document 49 Filed 06/25/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

 RALPH L BRESHEARS                                                                PLAINTIFF


 v.                             Case No. 4:18-cv-00774-LPR


 CITY OF LITTLE ROCK, et. al.                                                 DEFENDANTS


                                    JUDGMENT ORDER


       Pursuant to the Order filed on June 25, 2020, it is considered, ordered, and adjudged that

judgment be entered in favor of Defendants on all claims.

       IT IS SO ADJUDGED this 25th day of June 2020.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT COURT
